Title: William Smith Shaw to Abigail Adams, 9 February 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            Philadelphia Feb 9th [1799] Saturday Eve.
            My dear Aunt
          
          Yours of the 2d of Feb. I received this morning— The president says he cannot blame you for not writing oftner because you write two to him to his one—but could he write as freely as you can and had he as much leisure he should write you every day.
          Last Evening we went to the play. Secrets worth knowing & the children in the woods constituted the entertainment. The plays were good but the actors most miserable. Scenes, in which one would suppose the whole soul would be interested, were recited with all the sang froid of a Dutchman. The president had a very severe head ache all the time. You will not hear of my going agan very soon.
          Congress have passed one more bill, the 2d only, further to suspend the intercourse between the U.S. & France &c. & the president’s aprobation of which, I shall go on monday to inform the house. They have but three weeks to sit from to day. On monday the petitions to repeal the Alien and sedition bills & which were referred to a committe of the whole house. will be called up and it is probable will occasion considerable debate in the house.
          With affection & esteem / your
          
            Wm. S. S—
          
        